By the Court.
Section 4200-16, Revised Statutes, makes it a penal offense for any person to “sell or deliver” any oleomargarine which contains coloring matter. This is a police regulation imposing a penalty irrespective of criminal intent; and it contains no exception in favor of any person, nor as to whom the prohibited article may he sold or delivered, nor for what purpose. The dealer in the adulterated article has it in his possession for sale, and sells or delivers the same at his peril. He cannot shield himself by the plea of ignorance in regard to its character, nor by the plea that he made the sale for analysis *88or for any other purpose. State v. Kelly, 54 Ohio St., 166; State v. Hutchinson, 56 Ohio St., 573.

Judgment of the circuit court reversed and judgment of the court of common pleas affirmed.

Spear, C. J., Davis, Shauck, Price and Summers.. JJ., concur.